PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Pa333tent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/955,103
Filing Date: 17 Apr 2018
Appellant(s): Kang et al.



__________________
Adam L. Rucker
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/29/2021.




(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 09/29/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”


The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1, 7-9 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.

Claim 1 is drawn to a non-naturally occurring composition comprising at least one of: the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50586;  5the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50587; the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50588; the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 1050589; the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50590; the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50591;  15the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50592; the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50593; the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 2050594; the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50726; the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50727;  25the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50728; the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50729; and  3512091-US-CNT[3] the Bradyrhizobia japonicum strain having the deposit accession number NRRL B- 50730. 
Claim 7 adds at least one phosphate solubilising microorganism. Claims 8-9 and 14 include a strain of Penicillum bilaiae bacterium.  
The broadest interpretation for “non-naturally occurring composition” is any composition comprising naturally occurring strains of Bradyrhizobia japonicum which are natural bacteria present in soil (judicial exception) or isolated bacteria. Phosphate solubilizing microorganism such as Penicillium or P.bilaiae (P. bilaiae having the deposit accession number NRRL 50169) are also naturally present in soil and soil is a natural basal media for microbial growth (judicial exception). Bradyrhizobia japonicum strains have been obtained from soil samples (for Example, page 8 line 31) including the strain having the deposit accession NRRL B-50728. Thus, on the whole, the claims are clearly drawn to a composition of matter and meet Step 1 of whether the claim is drawn to a statutory category. Step 2A prong 1 asks the question of whether or not the claims are directed to a judicial exception whereupon the answer to step 2A prong 1 is clearly “yes” because the claims are directed to living organisms which constitute laws of nature. MPEP 2106.04(b) II discusses claims drawn to products of nature. “When a law of nature or natural Myriad and the primers of Ambry Genetics were described as products of nature by the courts. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 580, 106 USPQ2d 1972, 1975 (2013); University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 758-59, 113 USPQ2d 1241, 1243 (Fed. Cir. 2014).” The MPEP also states:
“Examiners should keep in mind that if the nature-based product limitation is naturally occurring, there is no need to perform the markedly different characteristics analysis because the limitation is by definition directed to a naturally occurring product and thus falls under the product of nature exception.”

In the instant case, there is no need to proceed to Prong 2 of Step 2 because the claims are all drawn to naturally occurring products despite the fact that they are also claimed to exist within a “non-naturally occurring composition”.  “Non-natural” is not defined in the specification and does not impart any descriptive difference to the composition as a whole such as biological, physical, or chemical attributes. (It is similar to claiming “isolated” DNA to attempt to distinguish that once DNA has been purified in the lab it is no longer a natural molecule.)  Thus, the claimed products of nature STILL tie up the use of naturally occurring things because they are laws of nature and natural phenomena. See Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature").





(3) NEW GROUNDS OF REJECTIONS
None

(4) WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
I.	Priority
	II.	35 U.S.C. 112, second paragraph rejection.
	IV.	Non-statutory double patenting rejections (Terminal Disclaimers filed). 
	V.	35 USC § 102 (b) rejection
(2) Response to Argument
Appellant states that the Office has alleged claims 1, 7-9 and 14 are not patentable because they recite a non-naturally occurring composition that is "not markedly different from naturally occurring bacterial composition[s] in soil (judicial exception) or isolated strains." In so doing, the Office blatantly ignores the plain and ordinary meaning of the term "non-naturally occurring composition." The term "non-naturally occurring composition" inherently excludes all naturally occurring compositions.


For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        

Conferees:

/GARY B NICKOL/Supervisory Patent Examiner, Art Unit 1645                                                                                                                                                                                                        
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.
Respectfully submitted,